COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
                                                                              )
                                                                              )
                                                                              )
                                                                              )              No.  08-05-00194-CV
                                                                              )
IN
RE:  CHARLES J. DAVILA                            )                   AN ORIGINAL
                                                                              )
                                                                              )     PROCEEDING IN MANDAMUS
                                                                              )
                                                                              )     
                                                                              )
 
OPINION  O
N  PETITION  FOR 
WRIT  OF  MANDAMUS
 
Relator, Charles J. Davila, asks this Court to issue a writ
of mandamus against the Honorable Patricia Macias, Judge of the 388th District
Court of El Paso County.  Mandamus will
lie only to correct a clear abuse of discretion.  Walker v. Packer, 827 S.W.2d 833, 840
(Tex. 1992)(orig. proceeding).  Moreover, there must be no other adequate
remedy at law.  Id.  Based on the record before us, we are unable
to conclude that Respondent clearly abused her discretion.  Accordingly, we deny mandamus relief.  See Tex.R.App.P. 52.8(a).
 
 
 
June
9, 2005
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.